PLATT, District Judge.
The articles imported are gelatin capsules containing balsam. The capsules by themselves would come under Tariff-Act July 24, 1897, c. 11, § 1, Schedule A, par. 450, 30 Stat. 193 (U. S. Comp. St. 1901, p. 1678). The contents of each capsule is confessedly balsam, a crude, drug, free under paragraph 548. The balsam has not been advanced in condition or value by any process applied to the drug itself. The crude balsam is put in the capsule, and the combination, as imported, has by reason of such treatment a greater value and its condition is improved. The thing imported cannot, therefore, by any twist of logic be tortured into balsam crude and nothing more. It is balsam crude plus the gelatin covering, which is an essential and necessary part of the imported article, and cannot be called a convenient or usual covering for the purposes of transportation. The article imported, therefore, is taken out of paragraph 548. Neither is it balsam advanced in condition or value by refining, grinding, or other process, because nothing whatever has been done to the balsam itself. It cannot, therefore, be classified under paragraph 20. It is agreed, I be*173lieve, by all parties, that it is a medicinal preparation not containing alcohol; and, as Congress does not seem to have provided for it in any other place, it would seem to me to fall properly within paragraph 68, where it is placed.
The decision of the Board of General Appraisers is reversed, and the merchandise held subject to duty as a medidnal preparation not containing alcohol, under paragraph 68 of the tariff act, as assessed by,, the collector.